CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-2 filed 03/29/19 Page|D.282 Page 1 Of 2

John Heykoop dba Eagle Towing v Michigan State Police, et al
USDC-WD No: 1:18-cv-00632
Honorable Robert J. Jonker
Magistrate Judge Phillip J. Green

EXHIBIT 1

 

CaSe lilS-CV-00632-R.].]-P.]G ECF NO. 50-2 filed 03/29/19 Page|D.283 Page 2 Of 2

VI! Ofticiai Order No. 1
August i4, 2003

PREAN!BLE TO RULES AND REGULATEONS

By virtue of the authority vested in the Director of the Department of State Poiice, pursuant to the authority
granted in N|ichigan Compi|ed Laws Chapters 28, 29, 30, and 338 as amendedj and in accordance with
Civii Service Ruies and Reguiations, the foiiowing rules and regulations are prescribed and shali govern
the administration of the department and the conduct of its members These rules and reguiations shail
be foi|owed except under circumstances or in situations deemed by the Director to be in the best interest
of the department to do otherwise

These ruies and regulations are intended for the guidance of members so tney may be informed of the
operations of their department, their responsibiiities, and the code ot ethics they are expected to observe
Therefore, each member is directed to read and become famiiiar with these rules and reguiations.

in establishing such rules and regulations, it is impossibie to anticipate every possible situation; however,
the lack of a rule or regulation shaii not lessen the requirement that personal conduct shali be at all times
We|i within the bounds of propriety and that discretion and good judgment shall be exercised in the
performance of duty.

|V|embers may be cited for violation of any of these rules and regulations or the provisions of any
department Officiai Order.

Members must remember to fulfill the trust that has been piaced in them to serve the people well and
faithfuliy. lt is both our privilege and obiigation to carry on the fine traditions that have won esteem and
prestige for the N|ichigan Department of Staie Police and have made the organization a symboi of service

